Citation Nr: 1134178	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1945 to May 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO decision, which denied claims for service connection for bilateral hearing loss and tinnitus.

The Board notes that the Veteran was scheduled for a video conference hearing before a member of the Board on July 29, 2011, at the Muskogee, Oklahoma, RO.  The Veteran was notified of this scheduled hearing in a June 21, 2011, letter.  The Veteran failed to report for this hearing.  As he has not offered good cause for his failure to report and he has not requested that this hearing be rescheduled, the Board will proceed to adjudicate the claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show bilateral hearing loss to be etiologically related to a disease, injury, or event in service.  

2.  The Veteran is not shown by the most probative evidence of record to have tinnitus that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A November 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  The Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA audiological examination for his tinnitus and bilateral hearing loss claims in January 2011.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and complete.  Therefore, the Board finds this examination report is sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 



II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include organic diseases of the nervous system, such as hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently experiences hearing loss and tinnitus as a result of his active duty service.  Specifically, the Veteran has asserted that he would fire carbines and 105 howitzers regularly during basic training.  His ears would ring.  The Veteran indicated that he experienced sudden pain in his left ear after firing a 50-caliber machine gun with tracer bullets.  He asserted that he was not allowed to use ear protection.  He also indicated that, while at West Point, he fired 105 howitzers regularly.  

The Veteran's personnel records reflect that he served as a fire detection center operator. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of hearing loss or tinnitus.  The Veteran was noted as scoring a 15 out of 15 bilaterally on whispered voice tests in August 1945 prior to enlistment into service and in May 1946 upon discharge from service.

With regard to a current disability, the Board notes that the Veteran underwent a VA audiological examination in January 2011.  The examiner noted that the Veteran served in the Army for 6 and a half months in field artillery.  He was in basic training in AIT in Fort Bragg, North Carolina, and was sent to West Point, New York, for his final two and a half months.  His job was to train cadets at West Point on the firing of howitzers and machine guns.  He was a fire direction center operator on 105 howitzers and 50-caliber machines guns.  The Veteran also reported that he fired M1carbines at times and that hearing protection was never issued to him.  The Veteran relayed an incident when a 50-caliber machine gun was fired on a foggy morning with no wind, and the sound seemed to be particularly loud.  The examiner noted that he was not sure where he was or when that was.  The examiner noted that, in one statement, he said that he was right up next to it or right up against it, then he said he was behind it.  When the examiner asked the Veteran how far behind it he was, he indicated that he was not sure.  The examiner stated that he is not sure how much he really and truly remembers.  When asked how this incident was different that any other time he fired a 50-caliber machine gun, he stated that one of the people in his unit could not hear anything for several days.  With regard to himself, the Veteran said that his hearing was just diminished.  The examiner noted, again, that is his recollection.  The examiner noted that the Veteran never complained about hearing loss or tinnitus while he was in the Army and never sought medical attention for it either.  The Veteran was never in direct arm conflict.  In his civilian life, the Veteran was a farmer and ranger all of his life, both before he went in the Army and after.  He continues to be a farmer, so he has been a farmer for over 70 years.  The Veteran reported that he went to see a doctor sometime in the mid-50's or late-50's, who told him about his left hearing and informed him that he needed to start using hearing protection in that left ear when he was doing his farm work.  The examiner noted that, in his civilian life, the Veteran worked for a construction company in the construction of elevators for the winter months, 3 to 4 months in the winter for 4 different winters.  The Veteran reported that he primarily did cement work, but he did other jobs as well and did not use hearing protection.  He did not use hearing protective devices in his farm work until the middle to late 1970's, when he started using earmuffs with his tractors and other noisy equipment.  The Veteran complained of persistent tinnitus for the past 60 years that is generally in his head.  Pure tone thresholds and word recognition scores were obtained bilaterally.  The auditory threshold in several of the frequencies 500, 1000, 2000, 3000, 4000 Hertz were noted as being 40 decibels or greater bilaterally.  The Maryland CNC Test revealed word recognition scores of 80 percent in the right ear and 60 percent in the left ear.  The examiner noted that he read the claims file and there is not a lot in it.  The examiner noted that the Veteran could hear a whispered voice to the right and to the left of him at 15 feet upon entrance and at discharge.  The examiner noted that there is no evidence of complaining of hearing loss or tinnitus in the claims file.  He had a significant amount of noise exposure in his civilian life, much more so and for many more years than he did in the military.  The examiner stated that, therefore, it is exceedingly difficult to come up with a definitive statement without resorting to mere speculation.  Thus, the examiner concluded that she cannot resolve this issue without resorting to mere speculation.  The Veteran had a significant amount of hearing loss in his civilian life. 

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated hearing loss of either ear to a compensable degree within one year of discharge from active duty.  As such, service connection for hearing loss cannot be granted on a presumptive basis.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran had hearing loss or tinnitus in service, and there is no medical evidence of record linking a current diagnosis of hearing loss of either ear or tinnitus to service.  Moreover, while the only medical opinion of record on the matter indicated that it would be difficult to come up with a definitive statement regarding the etiology of these disabilities without resorting to mere speculation, it was also noted in this opinion that the Veteran a significant amount of noise exposure in his civilian life, much more so and for many more years than he did in the military.

Furthermore, the Board notes that the first documented medical evidence of record of a hearing defect or tinnitus is the 2011 VA examination report, approximately 65 years after the Veteran's discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
Therefore, as there is no evidence of record of complaints, treatment, or diagnosis of hearing loss or tinnitus in service; the claims file contains no complaints, treatment, or diagnosis of hearing loss or tinnitus until the Veteran's October 2009 claim, approximately 63 years after his discharge from active duty; the claims file contains no medical opinions linking a current diagnosis of hearing loss or tinnitus to service; and the evidence of record reflects that he had a significant amount of noise exposure and hearing loss in his civilian life, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Thus, the Veteran's claims for service connection for tinnitus and bilateral hearing loss must fail on a direct basis.  See Shedden, supra. 

In denying the Veteran's claims, the Board has considered the Court's recent holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this Veteran's case, the January 2011 examiner reviewed the claims file, examined the Veteran, and considered his assertions before indicating that she could not come up with a definitive statement without resorting to mere speculation, noting that the Veteran had a significant amount of noise exposure in his civilian life and a significant amount of hearing loss in his civilian life.  Therefore, as the examiner appears to be suggesting that she cannot render a definitive statement linking the Veteran's hearing loss and tinnitus to service without resorting to mere speculation based on the fact that the Veteran has experienced significant noise exposure and hearing loss in his civilian life, the Board does not find this examination or opinion to be inadequate under Jones.

The Board acknowledges the Veteran's contentions that he has tinnitus and bilateral hearing loss as a result of his active duty service.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, the Board finds the evidence of record discussed above to be more probative than the Veteran's lay assertions.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


